Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Potter (US 4895095). Potter discloses the claimed structure of claims 1 and 10 including a boat 12 having a stern, a transom 10 at the stern of the hull, a transom extension extending from the transom with a support 20, a transom section 22, 30, 32, 42, 44 and a running surface 16 below the transom section such that the transom and transom section have different transom planes (Figure 4). With the transom section having an outboard motor mounting surface (Figure 4). With respect to claims 2, 11, note Potter, Figure 4. With respect to claims 4, 13, note Potter, Figure 3. With respect to claim 8, note Potter, bolts in Figure 4. With respect to claim 9, note Potter, Figure 4, the space above element 42 acts as an engine pod when the outboard motor is tipped up.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 5-6, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4895095) in view of Wong et al (US 10202179). Potter does not disclose two supports arranged at the port and starboard sides of the boat centerline. Wong et al teach extensions for outboard motors at either side of the boat centerline (Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Potter with extensions on either side of boat centerline as taught by Wong et al for improved power and weight distribution. The combination combines known features to achieve predictable results. With respect to claims 5-6, 12, 14-15, note Wong, Figure 1. 
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4895095) in view of Lindstrom et al (US 4813365). With respect to claims 7 and 16, Potter does not disclose an integral extension. Lindstrom et al teach an integral extension (column 9, lines 20-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Potter with the extension being integral as taught by Lindstrom et al for improved rigidity and durability. The combination combines known features to achieve predictable results. 
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kilgore (US 2011/0232557) shows extensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617